Title: The Defence No. II, [25 July 1795]
From: “Camillus”,Hamilton, Alexander
To: 


[New York, July 25, 1795]
Previous to a more particular discussion of the merits of the Treaty, it may be useful to advert to a suggestion which has been thrown out, namely that it was foreseen by many, that the mission to Great Britain would produce no good result, and that the event has corresponded with the anticipation.
The reverse of this position is manifestly true.
All must remember the very critical posture of this Country at the time that mission was resolved upon. A recent violation of our rights too flagrant and too injurious to be submitted to had filled every American breast with indignation and every prudent man with alarm and disquietude. A few hoped, and the great body of the community feared, that War was inevitable.
In this crisis two sets of opinions prevailed; one looked to measures which were to have a compulsory effect upon Great Britain, the sequestration of British debts and the cutting off of intercourse wholly or partially between the two Countries—the other to vigorous preparation for war and one more effort of negotiation by a solemn mission to avert it.
That the latter was the best opinion no truly sensible man can doubt, and it may be boldly affirmed that the event has intirely justified it.

If measures of coertion and reprisal had taken place, War in all human probability would have followed.
National pride is generally a very intractable thing. In the councils of no country does it act with greater force, than in those of Great Britain. Whatever it might have been in her power to yield to negotiation, she could have yielded nothing to compulsion, without self-degradation, and without the sacrifice of that political consequence which, at all times very important to a nation, was peculiarly so to her at the juncture in question. It must be remembered too that from the relations in which the two Countries have stood to each other it must have cost more to the pride of Great Britain to have received the law from us than from any other power.
When one nation has cause of complaint against another, the course marked out by practice the opinion of writers, and the principles of humanity, the object being to avoid War, is to precede reprisals of any kind by a demand of reparation. To begin with reprisals is to meet on the ground of war and puts the other party in a condition not to be able to recede without humiliation.
Had this course been pursued by us it would not only have rendered War morally certain, but it would have united the British Nation in the vigorous support of their government in the prosecution of that war; while on our parts we should have been quickly distracted and divided. The calamities of War would have brought the most ardent to their senses, and placed them among the first in reproaching the Government with precipitation rashness and folly; for not having taken every chance by pacific means to avoid so great an evil.
The example of Denmark and Sweden is cited in support of the coercive plan. These powers, it is asserted, by arming and acting with vigour brought Great Britain to terms.

But who is able to tell us the precise course of this transaction or the terms gained by it? Has it appeared that either Denmark or Sweden has obtained as much as we have done, a stipulation of reparation for the violations of our property contrary to the laws of War?
Besides what did Denmark & Sweden do? They armed and they negotiated. They did not begin by retaliations and reprisals. The UStates also armed and negotiated, and like Denmark and Sweden prudently forebore reprisals which were likely to render War inevitable. The conduct of the three countries agreed in principle, equally steering clear of a precipitate resort to reprisals, and contradicting the doctrines and advice of our War-party.
The course pursued by our Government was then in coincidence with the example of Denmark and Sweden—and it may be added was in every view the wisest.
Few nations can have stronger inducements than the U States to cultivate peace. Their infant state in general—their want of a marine in particular to protect their commerce would render war in an extreme degree a calamity. It would not only arrest our present rapid progress to strength and prosperity, but would probably throw us back into a state of debility and impoverishment from which it would require years to emerge. Our Trade navigation and mercantile capital would be essentially destroyed. Spain being an associate with Great Britain a general Indian war would probably have desolated the whole extent of our frontier. Our Exports obstructed, Agriculture would have seriously languished. All other branches of industry must have proportionally suffered. Our public Debt instead of a gradual diminution must have sustained a great augmentation and drawn with it a large increase of taxes and burthens on the people.
But this perhaps was not the worst to be apprehended. It was to be feared that the war would be conducted in a spirit which would render it more than ordinarily calamitous. There are too many proofs that a considerable party among us is deeply infected with those horrid principles of Jacobinism which proceeding from one excess to another have made France a theatre of blood and which notwithstanding the most vigorous efforts of the national representation to suppress it keeps the destinies of France to this moment suspended by a thread. It was too probable that the direction of the War if commenced would have fallen into the hands of men of this description. The consequences of this even in imagination are such as to make any virtuous man shudder.
It was therefore in a peculiar manner the duty of the Government to take all possible chances for avoiding War. The plan adopted was the only one which could claim this advantage.
To precipitate nothing, to gain time by negotiation, was to leave the country in a situation to profit by any events which might turn up tending to restrain a spirit of hostility in Great Britain & to dispose her to reasonable accommodation.
The successes of France which opportunely occurred allowing them to have had an influence upon the issue so far from disparaging the merit of the plan which was pursued serve to illustrate its wisdom. This was one of the chances which procrastination gave, and one which it was natural to take into the calculation.
Had the reverse been the case, the posture of negotiation was still preferable to that of retaliation and reprisal; for in this case, the triumphs of Great Britain the gauntlet having been thrown by us, would have stimulated her to take it up without hesitation.
By taking the ground of negotiation in the attitude of preparation for war, we at the same time carried the appeal to the prudence of the British Cabinet, without wounding its pride, and to the justice and interest of the British Nation without exciting feelings of resentment.
This conduct was calculated to range the public opinion of that country on our side to oppose it to the indulgence of hostile views in the Cabinet, and in case of War to lay the foundation of scism and dissatisfaction.
But one of the most important advantages to be expected from the course pursued was the securing of unanimity among ourselves if after all the pains taken to avoid War, it had been forced upon us.

As on the one hand, it was certain that dissention and discontent would have embarrassed and infeebled our exertions in a war produced by any circumstance of intemperance in our public councils or not endeavoured to be prevented by all the milder expedients usual in similar cases—so on the other, it was equally certain that our having ineffectually exhausted those expedients would cement us into a firm mass, keep us steady and persevering amidst whatever vicissitudes might happen and nerve our efforts to the utmost extent of our resources.
This union among ourselves and disunion among our enemies were inestimable effects of the moderate plan; if it had promised no other advantage.
But to gain time was of vast moment to us in other senses. Not a sea port of the U States was fortified, so as to be protected against the insults of a single frigate. Our Magazines were in every respect too scantily supplied. It was highly desireable to obviate these deficiencies before matters came to extremity.
Moreover, the longer we kept out of the War, if obliged to go into it at last, the shorter would be the deviation of the calamities incident to it.
The circumstances of the injury of which we more immediately complained afforded an additional reason for preceding reprisals by negotiation. The order of the 6th of Novemr directed neutral vessels to be brought in for adjudication. This was an equivocal phrase, and though there was too much cause to suspect that it was intended to operate as it did—yet there was a possibility of misconstruction. And that possibility was a reason in the nature of the thing for giving to the British Government an opportunity of explaining before retaliations took place.
To all this it may be added, that one of the substitutes for the plan pursued, the sequestration of debts—was a measure no less both dishonest than impolitic; as will be shewn in the remarks which will be applied to the Xth article of the Treaty.
But is it unimportant to the real friends of Republican Government that the plan pursued was congenial with that pacific character which is ascribed to it? Would it have been more desireable that the Government of our Nation outstripping the war maxims of Europe should without a previous demand of reparation have rushed into reprisals and consequently into War?
However this may be, it is a well ascertained fact, that our Country never appeared so august and respectable as in the position which it assumed upon this occasion. Europe was struck with the dignified moderation of our conduct, and the character of our Government and Nation acquired a new elevation.
It can not escape an attentive observer that the language, which in the first instance condemned the mission of an envoy extraordinary to Great Britain, and which now condemns the Treaty negotiated by him, seems to consider the U States as among the first rate powers of the world in point of strength & resource and proposes to them a conduct predicated upon that condition.
To underrate our just importance would be a degrading error. To overrate it may lead to dangerous mistakes.
A very powerful state may frequently hazard a high and haughty tone with good policy, but a weak State can scarcely ever do it without imprudence. The last is yet our character, though we are the embryo of a great empire. It is therefore better suited to our situation to measure each step with the utmost caution; to hazard as little as possible; in the cases in which we are injured to blend moderation with firmness; and to brandish the weapons of hostility only when it is apparent that the use of them is unavoidable.
It is not to be inferred from this that we are to crouch to any power on earth or tamely to suffer our rights to be violated. A nation which is capable of this meanness will quickly have no rights to protect, no honor to defend.

But the true inference is that we ought not lightly to seek or provoke a resort to arms; that in the differences between us and other nations we ought carefully to avoid measures which tend to widen the breach; and that we should sc[r]upulously abstain from whatever may be construed into reprisals ’till after the fruitless employment of all amicable means has reduced it to a certainty that there is no alternative and ought then only to endanger the necessity of that resort.
If we can avoid War for ten or twelve years more we shall then have acquired a maturity, which will make it no more than a common calamity and will authorise us on our national discussions to take a higher & more imposing tone.
This is a consideration of the greatest weight to determine us to exert all our prudence and address to keep out of War as long as it shall be possible to defer to a state of manhood a struggle to which infancy is ill-adapted. This is the most effectual way to disappoint the enemies of our welfare; to pursue a contrary conduct may be to play into their hands and to gratify their wishes. If there be a foreign power which sees with envy or ill will our growing prosperity, that power must discern that our infancy is the time for clipping our wings. We ought to be wise enough to see that this is not the time for trying our strength.
Should we be able to escape the Storm which at this juncture agitates Europe, our disputes with Great Britain terminated, we may hope to postpone war to a distant period. This at least will greatly diminish the chances of it. For then there will remain only one power with whom we have any embarrassing discussion. I allude to Spain and the question of the Mississipi; and there is reason to hope that this question by the natural progress of things and perseverance in an an amicable course will finally be arranged to our satisfaction without the necessity of the dernier resort.
The allusion to this case suggests one or two important reflections. How unwise was it to invite or facilitate a quarrel with Great Britain at a moment when she and Spain were engaged in a common cause, both of them having besides controverted points with the U States! How wise will it be to adjust our differences with the most formidable of those two powers & to have only to contest with one of them.
This policy is so obvious that it requires an extraordinary degree of infatuation not to be sensible of it; and not to view with favour any measure which tends to so important a result.
This cursory review of the motives which may be supposed to have governed our public councils in the mission to Great Britain serves not only to vindicate the measures then pursued but to warn us against a prejudiced judgment of the result which may in the end defeat the salutary purposes of those measures.
I proceed to observe summarily that the objects of the Mission contrary to what has been assented have been substantially obtained. What were these? They were principally—I to adjust the matters of controversy concerning the inexecution of the Treaty of peace and especially to obtain restitution of our Western posts. II to obtain reparation for the captives and spoliations of our property in the course of the existing war.
Both these objects have been provided for, and it will be shewn when we come to comment upon the articles which make the provision in each case, that it is a reasonable one, as good a one as ought to have been expected—as good a one as there is any prospect of obtaining hereafter one which it is consistent with our honor to accept and which our interest bids us to close with.
The provisions with regard to commerce were incidental and auxiliary—some provisions on this subject were of importance to fix for a time the basis on which the commerce of the two countries was to be carried on, that the merchants of each might know what they had to depend upon—that sources of collision on this head might be temporarily stilled if not permanently extinguished—that an essay might be made of some plan conciliating as far as possible the opinions and prejudicies of both parties—and laying perhaps the foundation of further & more extensive arrangements. Without something of this kind, there would be constant danger of the tranquillity of the two countries being disturbed by commercial conflicts.

Camillus

